Citation Nr: 1116573	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  09-47 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an effective date earlier than March 27, 2009 for the grant of service connection for right knee arthritis.

2.  Entitlement to an effective date earlier than March 27, 2009 for the grant of service connection for left knee arthritis.

3.  Entitlement to an effective date earlier than March 27, 2009 for the grant of service connection for degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating action of the Department of Veterans Affairs Regional Office (RO) in Louisville, Kentucky.

The Veteran presented testimony at a Travel Board hearing chaired by the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  In a June 6, 1997 decision, the RO denied the Veteran's claim for service connection for a right knee disorder.

2.  In an August 17, 2007 decision, the RO denied the Veteran's claim for service connection for a left knee disorder and a low back disorder.

2.  On March 27, 2009, the RO received the Veteran's request to reopen the claims for service connection for a right knee disorder, a left knee disorder, and a low back disorder.  

3.  The RO granted service connection for right knee arthritis, left knee arthritis, and degenerative arthritis of the lumbar spine in an August 2009 decision, and assigned an effective date of March 27, 2009, the date of receipt of the claim to reopen.

CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 27, 2009, for the grant of service connection for right knee arthritis, have not been met.  38 U.S.C.A. §§ 5101, 5108, 5110; 38 C.F.R. §§ 3.155, 3.160, 3.400.

2.  The criteria for an effective date earlier than March 27, 2009, for the grant of service connection for left knee arthritis, have not been met.  38 U.S.C.A. §§ 5101, 5108, 5110; 38 C.F.R. §§ 3.155, 3.160, 3.400.

3  The criteria for an effective date earlier than March 27, 2009, for the grant of service connection for degenerative arthritis of the lumbar spine, have not been met.  38 U.S.C.A. §§ 5101, 5108, 5110; 38 C.F.R. §§ 3.155, 3.160, 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).

Because the Veteran appeals the "downstream" issue of the effective date for the award of benefits arising from the grant of service connection, the notice provisions of 38 U.S.C.A. § 5103 and its implementing regulations are not applicable.  This is because the claim to which those notice provisions would have applied, was the one for service connection.  As that has been granted, those notice provisions have served their purpose.

All relevant evidence has been obtained, and the appellant has not identified any additional records that could be obtained.

Standard Of Review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a [V]eteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Laws And Regulations

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim for service connection, a claim reopened after final disallowance, or a claim for increase "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

Analysis

The Veteran seeks an effective date earlier than March 27, 2009 for the award of service connection for right and left knee arthritis and degenerative arthritis of the lumbar spine, essentially arguing that he filed claims of entitlement to service connection for these disabilities prior to that date.

The record reflects that the Veteran filed a claim of entitlement to service connection for a right knee disorder in September 1996.  That claim was denied by the RO in June 1997, and the Veteran was notified of that decision the same month.  Subsequently, in October 2006, the Veteran filed a claim of entitlement to service connection for a left knee disorder and a low back disorder.  Those claims were denied by the RO in August 2007, and the Veteran was notified of that decision the same month.  The Veteran did not appeal these decisions to the Board.  Thus, the June 1997 and August 2007 RO decisions are final.  See 38 U.S.C.A. § 7105, C.F.R. §§ 3.104, 20.200, 20.302, 20.1103.

The record is silent for any further formal or informal claim with VA indicating an intent to seek service connection for a right or left knee disorder, or a low back disorder, until March 27, 2009, at which time the Veteran requested that his previously denied claims for service connection for these disorders be reopened.

The effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5100; 38 C.F.R. § 3.400 (q) (1) (ii).  As such, the RO assigned the earliest possible effective date for its grant of the reopened claims, which as noted above were received by VA on March 27, 2009.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 359 F.3d 1326 (Fed. Cir. 2003).  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show clear and unmistakable error (CUE) in the prior denial of that claim, [Flash v. Brown, 8 Vet. App. 332 (1995)], and there has been no suggestion whatsoever, of any error in the August 2007 decision.  

As to the 1997 decision, the Veteran has indicated that he was given to understand from telephone conversations with RO personnel, that there had been a mistake in the 1997 decision, which could entitle him to benefits from that date.  

The law provides that rating decisions are not subject to revision on the same factual basis except by a duly constituted appellate authority or except as provided in 38 C.F.R. § 3.105. 38 C.F.R. § 3.104(a).  In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the United States Court of Appeals for Veterans Claims (Court) set forth a three-pronged test to be used in determining whether clear and unmistakable error (CUE) is present in a prior final determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions in existence at that time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time of the prior determination; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  The Court has further stated that:

Clear and unmistakable error is a very specific and rare kind of "error." It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error .... If a claimant-appellant wishes to reasonably raise clear and unmistakable error there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error ... that, if true, would be clear and unmistakable error on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a clear and unmistakable error claim is undoubtedly a collateral attack, the presumption is even stronger.

Here, the Veteran has not articulated what mistake occurred in 1997, that would lead to a revision of that decision.  That failure on his part, alone could be sufficient to conclude there was no CUE in the 1997.  Nevertheless, reviewing the decision at this juncture shows that while there may have been some confusion as between the left and right knee when reporting the service history, the claim was denied in the absence of any post service medical records reflecting the presence of a current disability.  That was an accurate description of the post service evidence, and is consistent with the controlling law and regulations governing entitlement to service connection benefits.  Accordingly, CUE in the 1997 decision is not shown.  

Under the applicable regulations, March 27, 2009, the date of receipt of the claim to reopen that triggered the allowance, is the earliest possible effective date for the award of service connection for a right and left knee arthritis and degenerative arthritis of the lumbar spine.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400, 21.3021(o).  The preponderance of the evidence is against the assignment of an effective date prior to March 27, 2009 and the appeal is denied.  Since the preponderance of the evidence is against the claims for an earlier effective date, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

An effective date earlier than March 27, 2009 for the grant of service connection for right knee arthritis is denied.

An effective date earlier than March 27, 2009 for the grant of service connection for left knee arthritis is denied.

An effective date earlier than March 27, 2009 for the grant of service connection for degenerative arthritis of the lumbar spine is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


